DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Oshima et al (US 2011/0203186 A1) in view of Lau et al (US 9,358,659 B2) and Maejima (US 2008/0038996 A1).
	As to claim 1, Oshima discloses a polishing composition for a magnetic disk substrate [0001], comprising:
	colloidal silica [0027], 
a phosphorus-containing inorganic acid and/or a phosphorus-containing organic acid (e.g. phosphoric acid and 1-hydroxyethylidene-1,1-diphosphonic acid, [0098], and 

	wherein the colloidal silica has an average particle diameter in the range of 1 to 40 nm (S2, [0056]) observed by transmission electron microscope [0055], 
	wherein the polishing composition has 0.5-20 wt% of colloidal silica [0068], which is expected to overlap with the cited range, and
	wherein the polishing composition has the pH in the range of 0.5-3 [0109], which is within the cited range.
Particle size distribution
	Oshima discloses measuring particle size by dynamic light scattering [0056] to result in particle sizes of 1 nm to 40 nm [0056].  In addition, Oshima discloses to centrifuge to separate and remove aggregates of 50 nm to 200 nm [0065].  Therefore, it is expected that few particles (or at least less than 5 vol%) larger than 50 nm are present because they have been separated from the composition of Oshima.  
However Oshima fails to explicitly disclose in measuring a volume-based particle size distribution of the colloidal silica by dynamic light scattering, when the particle size distribution is measured by adjusting a concentration of colloidal silica particles to be 0.25 mass%, the colloidal silica contains 5 vol% or less of colloidal silica particles larger than 50 nm.  
Oshima discloses the same composition as in the instant invention and filtration of particles larger than 50 nm and particle sizes of 1-40 nm as measured by dynamic light scattering.  When particles of sizes larger than 50 nm are removed from the composition, one would expect that it inherently contains 5 vol% or less of particles larger than 50 nm.  The cited results are considered inherent.  Alternatively, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited results 
Oshima is silent as to the results of the dynamic light scattering by the terms cited in claim 12, lines 6-9, and the examiner cannot determine whether or not the reference inherently possesses the cited the particle size.
The burden thus shifts to the applicant to prove that the composition of Oshima does not necessarily or inherently possess the characteristics of the claimed product. See MPEP 2112 V.
Colloidal silica stabilized by sodium or ammonium
Oshima fails to explicitly disclose the silica is stabilized by sodium or ammonium ions.  Oshima discloses ammonium salts may be included [0099], which are expected to stabilize to at least some degree as cited.  However, this is not explicitly disclosed.
It is useful to provide sodium stabilized colloidal silica because of the function of stabilizing the silica and within the scope of one skilled in the art because it is commercially available.  For example, Lau teaches that silica sols stabilized with sodium is commercially available (col.3, lines 28-38).  Lau teaches the silica diameters are similar to those of Oshima, for example, between 10-80 nm, such as 30-35 nm (col.3, lines 40-60).  Lau teaches the silica is used in polishing compositions (col. 1, lines 56-58).  Maejima also teaches that colloidal silica stabilized with sodium is commercially available [0027].  Maejima also teaches the advantage of providing colloidal silica stabilized with ammonium (stabilized with quaternary ammonium base, [0027]).  Lau and Maejima are applied to teach the general concept that it is useful to provide colloidal silica stabilized with sodium or ammonium in polishing compositions.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide colloidal silica stabilized as cited in the composition of 
As to claims 2-3, Oshima discloses the cited acids. [0098].
	As to claim 4, Oshima discloses to include an oxidant. [0101]-[0102].
	As to claim 5, the intended use of a composition is given little weight.  However, Oshima discloses using the polishing composition for finish polishing (“polished roughly… beforehand” [0178]) of an aluminum magnetic disk substrate (using polishing conditions [0179]-[0185]).

Response to Amendment
The rejections of the claims under 35 USC 102, 112 are withdrawn.  Applicant’s arguments filed 12/1/21 are persuasive in that it is not immediately envisaged that the silica is stabilized by providing ammonium ions in the solution. 
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Oshima et al (US 2011/0203186 A1) in view of Lau et al (US 9,358,659 B2) and Maejima (US 2008/0038996 A1).

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive, to the extent they still apply.  Applicant’s arguments about stabilization are persuasive.  Lau and Maejima are newly applied to show the obviousness of providing the stabilized silica as cited.  Applicant’s arguments about halation are not persuasive in that some differences in halation are expected when silica is stabilized by different compounds.  The results do not appear to be unexpected in that the values overlap and are similar (0.08 for potassium and sodium, 0.09 for sodium and ammonium, 0.1 for sodium - halation ratio in Table 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANITA K ALANKO/Primary Examiner, Art Unit 1713